DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-3,5,6,8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barr et al. USP 5,868,727.
Barr discloses, regarding claim 1, a folding system (fig.8) for folding an article that has a main portion and a to-be-folded portion at least on one side of the main portion, the folding system comprising:
a carrier section (78) having a carrying surface in contact with the main portion for carrying the main portion; and
a folder plate (86,88) provided so as to correspond to the to-be-folded portion, the folder plate comprising:
a first guide surface provided in parallel to the carrying surface on a side of the carrying surface for guiding the to-be-folded portion of the article before the article is folded;
a second guide surface that gradually rises while extending downstream from the first guide surface to raise the to-be-folded portion while being in contact with the to-be-folded portion; and
a third guide surface that gradually turns to face the carrying surface while extending downstream from the second guide surface for guiding the to-be-folded portion so that the to-be-folded portion is folded onto the main portion (see structure in fig.8).
Regarding claim 2, wherein the first, second and third guide surfaces are formed integrally together, wherein the first guide surface and the second guide surface are formed continuously smoothly together, and the second guide surface and the third guide surface are formed continuously smoothly together (see structure in fig.8).
	Regarding claim 3, wherein the main portion of the article is an absorbent body including an absorbent core, and the to-be-folded portion of the article is a flap that is thinner than the main portion (the apparatus is fully capable of folding the recited article shown in fig.1,2,9 and therefore fully anticipates the apparatus claim; please see MPEP 2115).
	Regarding claim 5, wherein the carrying surface is composed of a surface of a belt (78) that rotates, and the carrying surface has a plurality of suction holes (80) formed in the carrying surface for sucking the main portion via vacuum (fig.7)
	Regarding claim 6, wherein:
	the folder plates comprises a first folder plate (86) provided on one side of the carrying surface and a second folder plate (88) provided on another side of the carrying surfaces; and
	the first and the second folder plates are arranged with a phase difference from each other in a flow direction of the article so that a terminal of the first folder plate is located upstream, in the flow direction, of a terminal of the second folder plate (see structure in fig.8).
	Regarding claim 8, a folding method using folding system according to claim 1, wherein:
the folding method is carried out while the article is carried with the main portion in contact with the carrying surface and the to-be-folded portion in contact with the folder plates, the folding method comprising:
a first guiding step, wherein the first guide surface guides the to-be-folded portion of the article before the article is folded, on a side of the carrying surface, in parallel to the carrying surface;
a second guiding step, following the first guiding step, wherein the second guide surface, while being in contact with the to-be-folded portion, gradually raises the to-be-folded portion while the to-be-folded portion is moving downstream; and
a third guiding step, following the second guiding step, wherein the third guide surface guides the to-be-folded portion so that the to-be-folded portion is folded onto the main portion (see at least fig.8, C10/L21-30).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Barr et al. USP 5,868,727 in view of Nind et al. USP 802,057.
	Barr discloses substantially all the limitations of the claims (see ¶4), but does not expressly disclose the limitations of claim 7.
	Nind teaches the apparatus further comprising a hold plate (116) provided downstream of the terminal of the first folder plate for holding down the article whose to-be-folded portion is folded onto the main portion, wherein the hold plate includes a slope, the slope being spaced apart from the carrying surface at an upstream end of the hold plate in the flow direction and extending diagonally downward while extending downstream for holding down the article (fig.2,3,6; P4/L23-30).
	Before the effective filing date, it would have been obvious to one having ordinary skill in the art to provide the device with a hold plate provided downstream of the terminal of the first folder plate for holding down the article whose to-be-folded portion is folded onto the main portion, wherein the hold plate includes a slope, the slope being spaced apart from the carrying surface at an upstream end of the hold plate in the flow direction and extending diagonally downward while extending downstream for holding down the article, as taught by Nind, in the device of Barr, for the purpose of preventing a folded sheet from catching, and guiding the folded article to the next station (P4/L23-30).

Allowable Subject Matter
7.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Smithe et al. (USP 5,807,228) discloses a folding system comprising a folder plate (48) comprising a first guide surface (62), a second guide surface (60), and a third guide surface (96) (best seen in fig.3).
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael C McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        8/5/2022